Name: COMMISSION REGULATION (EC) No 2794/95 of 1 December 1995 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  Africa
 Date Published: nan

 2. 12. 95 EN Official Journal of the European Communities No L 289/41 COMMISSION REGULATION (EC) No 2794/95 of 1 December 1995 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund Morocco ; whereas the percentage for the reduction in the export licence applications submitted on 1 December 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), Whereas Article 7 (4) of Commission Regulation (EC) No 11 62/95 (3), as last amended by Regulation (EC) No 2147/95 (4), provides, where this paragraph is specifi ­ cally referred to when an export refund is fixed, for an interval of three working days between the day of submis ­ sion of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 1 December 1995 relate to 300 000 tonnes of common wheat and the maximum quantity which may be exported is 30 000 tonnes for HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences for Morocco with advanced fixing of the refund conveyed to the Commis ­ sion before 2 December \ 995 for common wheat falling within CN code 1001 90 99 submitted on 1 December 1995, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,1 . Requests that are not conveyed to the Commission before 2 December 1995 shall be refused. Article 2 This Regulation shall enter into force on 2 December 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7 . 1995, p . 1 . 0 OJ No L 117, 24. 5. 1995, p . 2. (4) OJ No L 215, 9 . 9 . 1995, p. 4.